607 So. 2d 311 (1992)
Ex parte Daniel Amos PILOT.
(Re Daniel Amos Pilot, v. State).
1911116.
Supreme Court of Alabama.
October 23, 1992.
Jim Zeigler, Mobile, for petitioner.
James H. Evans, Atty. Gen., and Ed Carnes, Asst. Atty. Gen., and Chris N. Galanos, Dist. Atty., Mobile, for respondent.
MADDOX, Justice.
The issue presented by this petition for the writ of certiorari is whether the standard of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), applies to a defendant in a criminal case. The Court of Criminal Appeals held that it does. 607 So. 2d 306. Because the United States Supreme Court has recently answered this question in the affirmative, we affirm.
On June 18,1992, the day after we granted review in this case, the United States Supreme Court released Georgia v. McCollum, ___ U.S. ___, 112 S. Ct. 2348, 120 L. Ed. 2d 33 (1992). In McCollum, the Court, faced with the identical issue, held:
"[T]he Constitution prohibits a criminal defendant from engaging in purposeful discrimination on the ground of race in the exercise of peremptory challenges. Accordingly, if the State demonstrates a prima facie case of racial discrimination by the defendants, the defendants must articulate a racially neutral explanation for peremptory challenges."
___ U.S. at ___, 112 S.Ct. at 2359, 120 L.Ed.2d at 51.
McCollum forecloses Pilot's argument and requires that we affirm the judgment of the Court of Criminal Appeals.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.